Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. 
	On pages 9-10 of the amendment, Applicant argued that the combined teaching of CHUJOH and Bross fails to teach the claimed feature, “wherein the format rule specifies that the indications is included in the bitstream based on a height and a width of the current block being less than or equal to N, wherein N = 64.”
	However, the Examiner respectfully disagrees. Bross clearly teaches wherein the format rule specifies that the indications is included in the bitstream based on a height and a width of the current block being less than or equal to N, wherein N = 64 (page 62, Coding unit syntax table shows that cu_skip_flag[x0][y0] is based on current block dimension cbWidth == 4 && and cbHeight == 4, wherein the number value 4 is less or equal to 64).
	On pages 10-11 of the amendment, Applicant argued that The combined teaching of CHUJOH and Bross fails to teach the claimed feature, "performing a right shift operation on the weighted prediction sample, wherein a value of the right shift operation is (shift1+3), wherein shift1 is set equal to Max(2, 14 - bitDepth), in which bitDepth represents a sample bit depth; and determining the prediction block based on the weighted prediction sample with the right shift operation" because the claimed right shift value is (shift1+3) and CHUJOH’s right shift is (shift1+4).
While Applicant’s arguments are understood, the claimed concept of weighted prediction is similar to the weighted prediction of CHUJOH. Although the right shift value of CHUJOH is slightly different from the claimed one, choosing a different value for the right shift from a finite number of identified values is considered obvious for a person skilled in the art to try different values with a reasonable expectation of success.  For instance, CHUJOH teaches that shift2 = Max(3, 15-bitdepth); however, in different part of the specification, such as paragraphs 0184-0185, CHUJOH teaches right shift using shift1 = Max(2, 14-bitdepth).  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the values of shift2 or choose the right values for shift2 from a finite number of identified values as a matter of design choice, with a reasonable expectation of success, for the inventor to limit right shift operation to reasonable bits for the intended purpose of the invention. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claim(s) 1-6, 9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUJOH et al. (US 2022/0078431) hereinafter “CHUJOH” in view of Bross et al. “Versatile Video Coding (Draft 6)” JVET-O2001-vE, hereinafter “Bross”.
As per claim 1, CHUJOH discloses a method of processing video data, comprising: 
deriving, for a conversion between a current block of a video and a bitstream of the video (conversion shown by encoder 11 in fig. 21 or decoder 31 in fig. 7), a prediction block for the current block that is determined according to a tool in which weights are used to determine a weighted sum of two initial prediction blocks used to determine the prediction block (paragraph 0184, The weighted predictor 309454 multiplies motion compensation images PredL0 and PredL1 by a weight coefficient to generate a prediction image for the block; paragraph 0197,  the GBI unit 30955 derives the prediction image Pred from weights w0 and w1, and PredL0 and PredL1; see also the equation in paragraph 0197); and 
performing the conversion based on the prediction block (conversion shown by encoder 11 in fig. 21 or decoder 31 in fig. 7, which is based on the prediction using the equation in paragraph 0197; see also paragraph 0169), 
wherein the deriving of the prediction block comprises: 
applying weights to two intermediate prediction samples that respectively in the two initial prediction blocks to derive a weighted prediction sample (w0 and w1 are applied to prediction samples as shown in the equation of paragraph 0197);
performing a right shift operation on the weighted prediction sample, wherein a value of the right shift operation is (shift1 + 3), wherein shift1 is set equal to Max(2, 14 - bitDepth), in which bitDepth represents a sample bit depth (see the equation in paragraph 0197, a right shift is performed using the value (shift2 + 3), wherein shift2 = Max(3, 15-bitdepth) taught in paragraph 0199); 
While CHUJOH teaches that shift2 = Max(3, 15-bitdepth); however, in different part of the specification, such as paragraphs 0184-0185, CHUJOH teaches right shift using shift1 = Max(2, 14-bitdepth).  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to try different values for shift2 or choose the right values for shift2 from a finite number of identified values as a matter of design choice, with a reasonable expectation of success, for the inventor to limit right shift operation to reasonable bits for the intended purpose of the invention. 
determining the prediction block based on the weighted prediction sample with the right shift operation (see the equation in paragraph 0197, Pred[x][y]=Clip3(0, (1«bitDepth)-1, (w0*PredL0[x][y]+w1*PredL1[x][y]+offset3)»(shift2+3))).
wherein the method further comprises:
applying a format rule on the bitstream, wherein the format rule specifies a selective inclusion in the bitstream of an indication of a skip mode coding of the current block, wherein the skip mode coding allows to perform the conversion without generating or coding of a residual of the current block (paragraph 0084, As one form of the merge prediction mode, a skip mode identified by the skip flag skip_flag may be provided. Note that the skip mode is a mode in which the prediction parameter is derived and used as is the case with the merge mode and in which the prediction error (residual image) is not included in the coded data. In other words, in a case that skip flag skip_flag is 1, for the target CU, the coded data includes only the syntax associated with the merge mode such as the skip flag skip_flag and the merge index merge_idx, and no motion vectors or the like. Thus, in a case that the skip flag skip_flag indicates that the skip mode is applied to the target CU, decoding of the prediction parameters other than the skip flag skip_flag is omitted; see also paragraphs 0203-0204), and 
However, CHUJOH does not explicitly disclose wherein the format rule specifies that the indication in included in the bitstream based on a height and a width of the current block being less than or equal to N, wherein N = 64.
In the same field of endeavor, Bross discloses wherein the format rule specifies that the indication in included in the bitstream based on a height and a width of the current block being less than or equal to N, wherein N = 64 (page 62, Coding unit syntax table shows that cu_skip_flag[x0][y0] is based on current block dimension cbWidth == 4 && and cbHeight == 4).
CHUJOH and Bross are in the same field of endeavor. They teach all the claimed elements; Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their teachings using known techniques to yield predictable results, which is reducing processor computation time and improving coding efficiency.  
This rationale applies to all combinations of CHUJOH and Bross used in this Office Action unless otherwise noted.
  As per claim 2, CHUJOH discloses the method of claim 1, wherein, before performing the right shift operation, an offset is added to the weighted prediction sample (paragraph 0197, offset3 shown in the equation).
As per claim 3, CHUJOH discloses the method of claim 2, wherein, the offset is offset3=1 << (shift1 + 2) (paragraph 0199, offset3 = 1 << (shift2 + 2))
As per claim 4, CHUJOH discloses the method of claim 3, wherein determining the prediction block based on the weighted prediction sample with the right shift operation comprises deriving a final prediction sample, in which pbSamples[ x ][ y ] = Clip3( 0, ( 1 << bitDepth) - 1, ( w0 * predSamplesL0[ x ][ y ] + w1*predSamplesL1[ x ][ y ] + offset3 ) >> (shift1+3) ), wherein pbSamples[ x ][ y ] represents the final prediction sample, w0 and w1 are the weights, predSamplesL0[ x ][ y ] and predSamplesL1[ x ][ y ] are the two intermediate prediction samples, w0 * predSamplesL0[ x ][ y ] + w1*predSamplesL1[ x ][ y ] represents the 50Docket No. 130408-8703.US01 weighted prediction sample (see the equation in paragraph 0197).  
As per claim 5, CHUJOH discloses the method of claim 1, wherein at least one of the weights belongs to a weight table, wherein values of weights in the weight table are non-monotonically increasing (see fig. 11; paragraph 0198).  
As per claim 6, CHUJOH discloses the method of claim 5, wherein the weight table includes an (i+1)th entry whose value is smaller than or equal to that of i-th entry (see fig. 11, for instance weight value -2 is smaller than weight value 10).  
As per claim 9, Bross discloses wherein the format rule specifies the selective inclusion of the indication further based on: a slice type of a slice comprising the current block and a flag indicating whether an intra block copy (IBC) mode is enabled for the current block, wherein the flag represents as sps_ibc_enabled_flag (page 62, Coding unit syntax table shows that cu_skip_flag[x0][y0] is based on slice_type and sps_ibc_enabled_flag).  
As per claim 10, Bross discloses wherein the format rule specifies that the indication is included in the bitstream in a case that following conditions are satisfied; 1) a slice type of a slice comprising the current block being not an I-slice, 2) an sps_ibc_enabled_flag being set to true, 3) the height and the width of the current block being less than or equal to N, wherein N = 64; and 4) the current block being not chroma component under dual tree partition structure (page 62, Coding unit syntax table
 
    PNG
    media_image1.png
    89
    510
    media_image1.png
    Greyscale

As per claim 11, Bross discloses wherein the format rule specifies that the selective inclusion of the indication is independent on a flag indicating whether a palette mode is enabled for the current block, wherein the flag represents as sps_palette_enabled_flag (page 62, Coding unit syntax table
 
    PNG
    media_image1.png
    89
    510
    media_image1.png
    Greyscale

As per claim 12, CHUJOH discloses the method of claim 1, wherein the tool is a bi-directional coding unit level weighting (BCW) tool (Weighted Bi-Directional Prediction Processing taught in paragraphs 0191-0201).  
As per claim 13, CHUJOH discloses the method of claim 1, wherein the right shift operation is performed for converting a bit depth of the weighted prediction sample (intended use statement, see also the equation in paragraph 0197 and paragraph 0236).  
As per claim 14, CHUJOH discloses the method of claim 1, wherein the conversion includes encoding the current block into the bitstream (encoder 11 in fig. 21).  
As per claim 15, CHUJOH discloses the method of claim 1, wherein the conversion includes decoding the current block from the bitstream (decoder 31 in fig. 7).
As per claims 16-17, arguments analogous to those applied for claims 1-2 are applicable for claims 16-17; in addition, CHUJOH discloses using a processor and a memory for executing the claimed method (paragraph 0304 and 0331).
As per claims 18-19, arguments analogous to those applied for claims 1-2 are applicable for claims 18-19; in addition, CHUJOH discloses using a processor and a memory for executing the claimed method (paragraph 0304 and 0331).
As per claim 20, arguments analogous to those applied for claim 1 are applicable for claim 20; in addition, CHUJOH discloses using a processor and a memory for executing the claimed method (paragraph 0304 and 0331).
As per claims 21-22, arguments analogous to those applied for claim 10 are applicable for claims 21-22.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached Mon-Fri: 10:00am-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482